DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 12/18/2020, in which claims 1-21 are currently pending. The application claims Priority from Provisional Application 62975065, filed 02/11/2020.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 12/18/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 112 

5- Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-As to claims 1 and 14, which read “…to be selectively switched between at least two polarization filtering states… in each polarization filtering state, the multi-twist retarder component passes light having a different one of at least two corresponding polarization states”, respectively, the underlined clauses appear unclear to the Examiner. It is not clear whether the “at least two corresponding polarization states” are part of the “at least two polarization filtering states” or whether they are additional and different therefrom. 


-In addition, Claims 1 and 14 read “ …when the multi-twist retarder component is in each polarization filter state during the cycling, cause the sensor array to capture at least one image”. The limitation is unclear to the Examiner. A person having ordinary skills in the art will not be able to determine the metes and bounds of the claims due to the conditional limitation "when." Since it is understood that with the use of the limitation "when," any following limitation may or may not be required, thus making the claims indefinite, i.e. it is not certain that the claimed limitations following the "when" limitation will occur in the device or not, thus it is not certain that the limitations are positively required in the device.
For Examination purposes, both options will be considered, i.e. occurring and not occurring.

Claims 2-13 and 15-21 are similarly rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103

6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 1-2, 4-11 and 14-15 and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bueno et al. (Double-pass imaging polarimetry in the human eye, Opt. Let. Vol. 24, 1999) in view of Komanduri et al. (Multi-twist retarders for broadband polarization transformation, Proc. Of SPIE Vo. 8279, 2012 ), both references cited by Applicants.

In addition, the functional recitation in the claims (e.g. “operative to be”, "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claims 1 and 14, Bueno teaches a polarimetry camera and its method of operating (Abstract and Figs. 1-5), the camera comprising: a retarder component (Fig. 1, element LCVR; Abstract- The apparatus is a double-pass setup that incorporates two liquid-crystal variable retarders ; Pg. 64, In 30-34) operative to be selectively switched between at least two polarization filtering states (Pg. 64, Col 1, In 38-42), wherein, in each polarization filtering state (Pg. 65, Col 1, In 24), the retarder component passes light having a different one of at least two corresponding polarization states (Pg. 65, Col 1, In 24-34; Pg. 66, Col 1, In 6-10); a sensor array operative to capture two dimensional images from light that passes through the retarder component (Pg. 64, Col 2, In 1-2); a controller operatively coupled to the multi-twist retarder component and the sensor array (Fig. 1, PC computer, LCVR, CCD; Pg. 64, In 30-33; Pg. 64, Col 2, In 1-2), the controller configured to: cause the multi-twist retarder component to sequentially cycle through the at least two polarization filtering states at a polarization state change rate (the LCVR is electronically controlled see Fig. 1, PC computer; Pg. 65, Col 1, In 6-9; Series of 16 images of 4-s exposure time and 256 x 256 pixels with 16 bits/pixel were recorded for the combinations of polarization states in the incoming and outgoing paths; Pg. 66, Col 1, In 6-10); when the retarder component is in each polarization filter state during the cycling, cause the sensor array to capture at least one image (Pg. 65, Col 1, In 6-9); and store the captured images in at least one nontransitory processor-readable storage medium (Fig. 1; Abstract and Pg. 64, Col 2, In 1-2).  
Bueno does not teach expressly the retarder component being a multi-twist retarder component.
However, in a similar field of endeavor Komanduri teaches using multi-twist retarders for polarization transformation (Abstract and Figs. 1-7) and more specifically light polarizers for imagers (Sect. 5.2; polarization imaging cameras as applications), and discloses using multi-twist retarders (MTR)s (Sects. 1, 4 and Table 1).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Bueno in view of Komanduri’s suggestions so that the retarder component of Bueno is chosen as a multi-twist retarder component, with the advantage taught by Komanduri of effectively improving the polarization control performance at reduced costs (Abstract).

As to claims 2 and 15, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1 and the method of claim 14.
Moreover,  Bueno teaches wherein the at least two polarization filtering states comprises four polarization filtering states (Pg. 64, Col 1, In 40-43).
  
As to claims 4 and 17, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1 and the method of claim 14.
Moreover,  Bueno teaches wherein, when the multi-twist retarder component is in each polarization filter state during the cycling, the controller causes the sensor array to capture exactly one image (Pg. 65, Col 1, In 6-9).  

As to claim 5, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1.
Moreover,  Bueno teaches wherein the at least two polarization states comprise three unique linear polarization states and one circular polarization state (Pg. 64, Col 1, In 37-41).  

As to claim 6, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1.
Moreover,  Bueno teaches wherein the at least two polarization states comprises a horizontal linear polarization state, a vertical linear polarization state, and 45 degree linear polarization state (Pg. 64, Col 1, In 37-43).  

As to claim 7, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1.
Moreover,  Bueno teaches wherein the sensor array comprises one of a charge-coupled device (CCD) or a complementary metal-oxide-semiconductor (CMOS) active pixel sensor ( Pg. 64, Col 2, In 1-2).  

As to claim 8, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1.
Moreover,  Bueno teaches further comprising: an optic positioned between the multi-twist retarder component and the sensor array, the optic operative to focus light onto the sensor array (Pg. 64, Col 1 In. 46 - Pg. 2, Col 2, In 3).  

As to claim 9, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1.
Moreover,  Bueno teaches further comprising: an optic  (RQWPs) positioned between the multi-twist retarder component and the sensor array, the optic operative to filter light from the multi-twist retarder component with respect to at least one characteristic (Pg. 64, Col 2, In 17- RQWP1, RQWP2, removable quarter-wave plates; Pg. 64, Col 1, In 41-44).  

As to claims 10 and 18, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1 and the method of claim 14.
Moreover,  Bueno teaches wherein the controller is operative to process the captured images to generate one or more Stokes parameters (Pg. 65, Col 1, In 20-50).  

As to claims 11 and 19, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1 and the method of claim 18.
Moreover,  Bueno teaches wherein the controller is operative to process the captured images to generate one or more Stokes parameters for each of at least a subset of pixels of the sensor array (Pg. 65, Col 1, In 14-50).  

8- Claims 3 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bueno and Komanduri in view of Miller et al. (PGPUB 20090135422, cited by Applicants).

As to claims 3 and 16, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1 and the method of claim 14.
The combination does not teach wherein the polarization state change rate is greater than or equal to 30 polarization filtering state changes per second.  
However, in a similar field of endeavor, Miller teaches visualizing birefringent structures in samples (Abstract, Figs. 1-6), wherein the polarization state change rate is greater than or equal to 30 polarization filtering state changes per second (¶ 31-32, 35, 71; as many as 32 or even 90 states per second are displayed).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Bueno and Komanduri in view of Miller’s suggestions so that the polarization state change rate is greater than or equal to 30 polarization filtering state changes per second, with the advantage taught by Miller of effectively reducing the complexity, strain of viewing as well as the costs (¶ 31).

9- Claims 12 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bueno and Komanduri in view of Gruev et al. (PGPUB 20070241267, cited by Applicants).

As to claims 12 and 20, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1 and the method of claim 14.
	Moreover, Bueno teaches wherein the controller is operative to process the captured images to generate the one or more Stokes parameter (Pg. 65, Col 1, In 20-50).
The combination does not teach the one or more Stokes parameters are generated in real-time during capture of the images.  
However, in a similar field of endeavor, Gruev teaches a sensor and polarimetric filters for real time extraction of polarimetric information (Abstract and Figs. 1-9) wherein the one or more Stokes parameters are generated in real-time during capture of the images (¶ 6-7, 27).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Bueno and Komanduri in view of Gruev’s suggestions so that the one or more Stokes parameters are generated in real-time during capture of the images, with the advantage taught by Gruev of effectively improving the light imaging performance (¶ 6).

9- Claims 13 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bueno and Komanduri in view of Walsh et al. (US Patent 7289211, cited by Applicants).

As to claims 13 and 21, the combination of Bueno and Komanduri teaches the polarimetry camera of claim 1 and the method of claim 14.
	The combination does not teach wherein the controller is operative to cause at least one polarization-specific video to be displayed on a display, the at least one video comprising a sequence of images captured for one of the polarization filtering states of the multi- twist retarder component.
However, in a similar field of endeavor, Walsh teaches a system and method for imaging sub-surface polarization sensitive material structures (Abstract and Figs. 1-33) wherein the controller is operative to cause at least one polarization-specific video to be displayed on a display (Col. 5 ln 67- Col 6, In 3 and Col. 27 ln. 29-40; the figures are best viewed as a consecutive sequence of images, or as a video using a display ), the at least one video comprising a sequence of images captured for one of the polarization filtering states of the multi- twist retarder component (Col. 11 ln. 55-61, Col. 12 ln. 11-12, Col. 17 ln. 10-12).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Bueno and Komanduri in view of Walsh’s suggestions so that the controller is operative to cause at least one polarization-specific video to be displayed on a display, the at least one video comprising a sequence of images captured for one of the polarization filtering states of the multi- twist retarder component, with the advantage taught by Walsh of effectively improving tissue imaging visibility (Col. 28 ln. 27-30).


Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, to overcome the used and cited prior art, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886